                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADVANCED EXPORTS, LLC                      :   CIVIL ACTION
                                           :
      v.                                   :
                                           :
SEABROOK WALLCOVERINGS, INC.               :   NO. 18-830

                                       ORDER

      NOW, this 3rd day of January, 2019, upon consideration of defendant Seabrook

Wallcoverings, Inc.’s Motion for Summary Judgment (Document No. 31), the plaintiff’s

response, and the defendant’s reply, it is ORDERED that the motion is GRANTED IN

PART and DENIED IN PART.

      IT IS FURTHER ORDERED as follows:

      1.     To the extent the motion seeks summary judgment in favor of the defendant

on Counts II through VI of the Complaint, it is GRANTED;

      2.     In all other respects, the motion is DENIED.



                                                      /s/TIMOTHY J. SAVAGE
